


110 HR 6822 IH: Legislative Branch Personnel Appeals Procedural

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6822
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require appeals of personnel actions involving the
		  officers and employees of the Government Accountability Office to be considered
		  by the Office of Special Counsel and the Merit Systems Protection Board in the
		  same manner as appeals of prohibited personnel practices involving employees of
		  Executive agencies under title 5, United States Code, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Legislative Branch Personnel Appeals Procedural
			 Consolidation Act of 2008.
		2.Use
			 of Office of Special Counsel and Merit Systems Protection Board for Appeals of
			 Personnel Actions Involving Government Accountability Office
			(a)In
			 GeneralSubchapter IV of chapter 7 of title 31, United States
			 Code, is amended by adding at the end the following new section:
				
					756.Transfer of
				Authority to Office of Special Counsel and Merit Systems Protection
				Board
						(a)In
				GeneralNotwithstanding any
				provision of this subchapter to the contrary, in the case of any personnel
				action taken with respect to an officer or employee of the Government
				Accountability Office or an officer or employee of a participating Federal
				office—
							(1)the Government
				Accountability Office Personnel Appeals Board shall not have any authority to
				consider an appeal of the action;
							(2)the Office of
				Special Counsel under chapter 12 of title 5, United States Code, shall have the
				authority to investigate the personnel action and seek corrective and
				disciplinary action described in such chapter with respect to the personnel
				action, in the same manner and subject to the same terms and conditions as if
				the officer or employee involved were an employee of an Executive Agency under
				such title and the personnel action were a prohibited personnel practice under
				such title;
							(3)the officer or employee may seek corrective
				and disciplinary action with respect to the personnel action from the Office of
				Special Counsel and the Merit Systems Protection Board under chapter 12 of
				title 5, United States Code, in the same manner and subject to the same terms
				and conditions as if the officer or employee involved were an employee of an
				Executive Agency under such title and the personnel action were a prohibited
				personnel practice under such title;
							(4)the procedures
				applicable to the appeal shall be the procedures provided under chapter 12 of
				title 5, United States Code, for the consideration of alleged prohibited
				personnel actions under such title; and
							(5)the remedies
				available with respect to the personnel action shall be the remedies available
				under chapter 12 of title 5, United States Code, to an employee of an Executive
				agency under such title.
							(b)Continuing
				Application of Substantive Rights and ProtectionsNothing in
				subsection (a) may be construed—
							(1)to affect the
				personnel management system maintained by the Comptroller General under
				subchapter III, the rights and protections described in section 732(b) or
				otherwise provided under the system to officers and employees of the Government
				Accountability Office, or the authority of the Comptroller General to prescribe
				regulations to carry out the system, except to the extent that the system or
				the regulations are inconsistent with subsection (a); or
							(2)to affect the
				rights and protections provided with respect to personnel actions taken with
				respect to officers and employees of the Government Accountability Office or
				officers and employees of a participating Federal office under any law, rule,
				or regulation.
							(c)Participating
				Federal office describedIn
				this section, a participating Federal office means an office of
				the Federal government whose employees have the ability (pursuant to an
				agreement between such office and the Government Accountability Office) to have
				appeals of personnel actions considered by the Government Accountability Office
				Personnel Appeals
				Board.
						.
			(b)No effect on
			 current appealsIf an officer or employee of the Government
			 Accountability Office or a participating Federal office (as defined in section
			 756(c) of title 31, United States Code) has initiated an appeal with respect to
			 a personnel action with the General Counsel of the Government Accountability
			 Office prior to the date of the enactment of this Act—
				(1)section 756 of
			 title 31, United States Code (as added by paragraph (1)) shall not apply with
			 respect to the appeal of the personnel action; and
				(2)the appeal of the
			 personnel action shall be considered by the Government Accountability Office
			 Personnel Appeals Board in accordance with subchapter IV of chapter 7 of such
			 title (without regard to section 756 of such title).
				
